DETAILED ACTION

This office action is in response to Applicant’s submission filed on 1 February 2019

Status of Claims

Claims 1-21 are pending.
Claims 1-21 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, et al., Foreign Patent Application WO2019/204355A1 [hereafter Kulkarni] in view of DU, et al., US-PGPUB NO.2020/0387800A1 [hereafter DU] and  Abadi et al., “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems”, arXiv:1603.04467v2 [cs.DC] 16 Mar 2016 [hereafter Abadi].

With regards to claim 1, Kulkarni teaches 
“A method of operating a data processing system, the data processing system comprising a plurality of processors each operable to perform neural network processing (Kulkarni, FIG.5C

    PNG
    media_image1.png
    647
    764
    media_image1.png
    Greyscale

), the method comprising, when performing neural network processing: …. when it is determined that plural processors should be used to perform the neural network processing: …. distributing the portions of the neural network processing to said two or more of the processors according to the determined distribution (Kulkarni, FIG.5A, 

    PNG
    media_image2.png
    451
    661
    media_image2.png
    Greyscale

); performing the neural network processing by the two or more of the processors, wherein each of the processors performs neural network processing according to the portion of the neural network processing which it has been assigned, to thereby provide a neural network processing output (Kulkarni, 
    PNG
    media_image3.png
    269
    773
    media_image3.png
    Greyscale
)”.
 does not explicitly detail “determining a distribution of the neural network processing to two or more of the processors of the plurality of processors, such that each of the two or more processors is assigned a portion of the neural network processing”
However DU teaches “determining a distribution of the neural network processing to two or more of the processors of the plurality of processors, such that each of the two or more processors is assigned a portion of the neural network processing (DU, FIG.1a, FIG.2-5, [0133], ‘at least one target computing device may be selected from multiple computing devices according to the auxiliary scheduling algorithm’

    PNG
    media_image4.png
    595
    608
    media_image4.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and DU before him or her, to modify the distributed neural network processing system of Kulkarni to include selecting processors for neural network processing as shown in DU.   
The motivation for doing so would have been for improving the running efficiency of the server (DU, Abstract). 

The combined teaching described above will be referred as Kulkarni + DU hereafter.

Kulkarni + DU does not explicitly detail “determining whether to perform neural network processing using a single processor or using plural processors of the plurality of processors each operable to perform neural network processing …”
However Abadi teaches “determining whether to perform neural network processing using a single processor or using plural processors of the plurality of processors each operable to perform neural network processing … (Abadi, FIG.3 

    PNG
    media_image5.png
    358
    903
    media_image5.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni + DU and Abadi before him or her, to modify the distributed neural network processing system of Kulkarni + DU to include processor allocation as shown in Abadi.   
The motivation for doing so would have been to support efficient implementation of neural network computing. 

With regards to claim 2, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1, wherein the portion of neural network processing assigned to a processor comprises: one or more entire layers of neural network processing; or a part of a layer of neural network processing (Kulkarni, FIG.5A, 
    PNG
    media_image3.png
    269
    773
    media_image3.png
    Greyscale
)”.

With regards to claim 3, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1”
 does not explicitly detail “wherein when it is determined that plural processors should be used for the neural network processing, the distribution of the neural network processing is determined based on at least one of: a current or predicted processing capability of one or more of the processors; and a processing capability required to perform one or more layers of the neural network processing”
However DU teaches “wherein when it is determined that plural processors should be used for the neural network processing, the distribution of the neural network processing is determined based on at least one of: a current or predicted processing capability of one or more of the processors; and a processing capability required to perform one or more layers of the neural network processing (DU, FIG.1e, FIG.2-5, 

    PNG
    media_image6.png
    456
    658
    media_image6.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and DU before him or her, to modify the distributed neural network processing system of Kulkarni to include distribution of  neural network processing to processors as shown in DU.   
The motivation for doing so would have been for improving the running efficiency of the server (DU, Abstract). 

With regards to claim 4, Kulkarni in view of DU and Abadi teaches 
“The method of claim “
Kulkarni does not explicitly detail “wherein the processing capability required to perform a layer of the neural network processing is determined based on at least one of: a complexity of the layer processing; a size of an input feature map that is to be processed when performing layer processing; a size of an array of weights which is to be used when performing layer processing; a number of features to be extracted when performing the layer processing; and a size of an output feature map that is to be generated when performing layer processing”
However DU teaches “wherein the processing capability required to perform a layer of the neural network processing is determined based on at least one of: a complexity of the layer processing; a size of an input feature map that is to be processed when performing layer processing; a size of an array of weights which is to be used when performing layer processing; a number of features to be extracted when performing the layer processing; and a size of an output feature map that is to be generated when performing layer processing (DU, FIG.1e, 

    PNG
    media_image7.png
    689
    607
    media_image7.png
    Greyscale

).” 
 before him or her, to modify the distributed neural network processing system of Kulkarni to include neural network processing requirement as shown in DU.   
The motivation for doing so would have been for improving the running efficiency of the server (DU, Abstract). 

With regards to claim 5, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1”
Kulkarni does not explicitly detail “wherein the determining the distribution of the neural network processing comprises taking account of an amount of time that a processor will require to perform a portion of neural network processing”
However DU teaches “wherein the determining the distribution of the neural network processing comprises taking account of an amount of time that a processor will require to perform a portion of neural network processing (DU, (DU, FIG.1b, FIG.2-5, [0065], ‘The hardware attribute of the computing device may include a network bandwidth, a storage capacity, and a processor principal frequency of the computing device’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and DU before him or her, to modify the distributed neural network processing system of Kulkarni to include processor speed consideration as shown in DU.   


With regards to claim 6, Kulkarni in view of DU and Abadi teaches 
“The method of claim 5”
Kulkarni does not explicitly detail “wherein determining a distribution of the neural network processing further comprises determining whether to modify the operation of a processor to modify the amount of time that the processor will take to perform a portion of the neural network processing”
However DU teaches “wherein determining a distribution of the neural network processing further comprises determining whether to modify the operation of a processor to modify the amount of time that the processor will take to perform a portion of the neural network processing (DU, FIG.1b, FIG.2-5, [0007], ‘selecting at least one target computing device from the multiple computing devices …. determining an operating instruction corresponding to each of the at least one target computing device’, [0116], ‘parallel instruction is executed by a computing device in the multiple parallel computing devices, which can save execution time of the parallel instruction’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and DU before him or her, to modify the distributed neural network processing system of Kulkarni to include controlling execution time of devices as shown in DU.   


With regards to claim 7, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1”
Kulkarni does not explicitly detail “wherein the determining the distribution of the neural network processing comprises taking account of an amount of storage associated with a processor”
However DU teaches “wherein the determining the distribution of the neural network processing comprises taking account of an amount of storage associated with a processor (DU, FIG.1b &1c, FIG.2-5, [0065], ‘The hardware attribute of the computing device may include a network bandwidth, a storage capacity, and a processor principal frequency of the computing device’

    PNG
    media_image8.png
    440
    441
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    500
    643
    media_image9.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and DU before him or her, to modify the distributed neural network processing system of Kulkarni to include processor storage consideration as shown in DU.   
The motivation for doing so would have been for improving the running efficiency of the server (DU, Abstract). 

With regards to claim 9, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1”
 does not explicitly detail “wherein the data processing system comprises a memory that is capable of storing data relating to neural network processing;  Attorney Docket No. DEHN-16176US0139734v1 dehn/16176/16176-app-58- and the method comprises, when the neural network distribution is such that a layer is distributed among a multiple processors, with each processor being assigned a part of the layer for processing: when performing processing for the layer, only a single processor of the multiple processors requesting parameter data for processing the layer from memory, and then making the requested parameter data available to all of the multiple processors which are processing the layer”
However Abadi teaches “wherein the data processing system comprises a memory that is capable of storing data relating to neural network processing;  Attorney Docket No. DEHN-16176US0139734v1 dehn/16176/16176-app-58- and the method comprises, when the neural network distribution is such that a layer is distributed among a multiple processors, with each processor being assigned a part of the layer for processing: when performing processing for the layer, only a single processor of the multiple processors requesting parameter data for processing the layer from memory, and then making the requested parameter data available to all of the multiple processors which are processing the layer (Abadi, FIG.7, p.2, ‘different computational devices all collaborating to update a set of shared parameters or other state’

    PNG
    media_image10.png
    676
    730
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and Abadi before him or her, to modify the distributed neural network processing system of Kulkarni to include parameter data sharing among processors as shown in Abadi.   
The motivation for doing so would have been to support efficient implementation of neural network computing. 

With regards to claim 10, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1”
 does not explicitly detail “wherein the method comprises, when the distribution of neural network processing is such that output data generated by a first processor when performing a first portion of neural network processing which it has been assigned is required by a second processor for performing a second portion of neural network processing which it has been assigned: the first processor performing the first portion of processing and generating output data; transferring the output data generated by the first processor to the second processor; the second processor using the output data that has been transferred as input data when performing the second portion of neural network processing”
However Abadi teaches “wherein the method comprises, when the distribution of neural network processing is such that output data generated by a first processor when performing a first portion of neural network processing which it has been assigned is required by a second processor for performing a second portion of neural network processing which it has been assigned: the first processor performing the first portion of processing and generating output data; transferring the output data generated by the first processor to the second processor; the second processor using the output data that has been transferred as input data when performing the second portion of neural network processing (Abadi, FIG.4 shows data generated from device A is sent to device B for further processing.

    PNG
    media_image11.png
    288
    531
    media_image11.png
    Greyscale

).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and Abadi before him or her, to modify the distributed neural network processing system of Kulkarni to include data transfer between devices as shown in Abadi.   
The motivation for doing so would have been to support efficient implementation of neural network computing. 

With regards to claim 11, Kulkarni in view of DU and Abadi teaches 
“The method of claim 1”
Kulkarni does not explicitly detail “wherein: the output data from the first processor is transferred directly to the second processor; or the output data from the first processor is transferred to a buffer associated with the second processor; or the output data from the first processor is transferred to a shared buffer, wherein the first and second processors both have access to the shared buffer”
However Abadi teaches “wherein: the output data from the first processor is transferred directly to the second processor; or the output data from the first processor is transferred to a buffer associated with the second processor; or the output data from the first processor is transferred to a shared buffer, wherein the first and second processors both have access to the shared buffer (Abadi, p.8, 

    PNG
    media_image12.png
    518
    509
    media_image12.png
    Greyscale

).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni and Abadi before him or her, to modify the distributed neural network processing system of Kulkarni to include hare buffer memory as shown in Abadi.   


Claims 12-15, 17-20-21 substantially similar to claims 1-7, 9-11. The arguments as given above for claims 1-7, 9-11 are applied, mutatis mutandis, to claim 12-15, 17-20-21, therefore the rejection of claims 1-7, 9-11 are applied accordingly.

The combined teaching described above will be referred as Kulkarni + DU + Abadi hereafter.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, et al., Foreign Patent Application WO2019/204355A1 [hereafter Kulkarni] in view of Abadi et al., “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems”, arXiv:1603.04467v2 [cs.DC] 16 Mar 2016 [hereafter Abadi] and Sawaguchi et al., “Slightly-slacked dropout for improving neural network learning on FGPA”, ICT Express 4 (2018) 75-80 [hereafter Sawaguchi].


With regards to claim 8, Kulkarni + Abadi teaches 
“The method of claim 1”
wherein the data processing system comprises a memory that is capable of storing data relating to neural network processing; and the method comprises, when the neural network distribution is such that a layer is distributed among multiple processors, with each processor being assigned a part of the layer for processing: each processor requesting from memory parameter data for processing the layer; wherein the requests from the processors are offset in time.”
Kulkarni + Abadi does not explicitly detail “wherein the data processing system comprises a memory that is capable of storing data relating to neural network processing; and the method comprises, when the neural network distribution is such that a layer is distributed among multiple processors, with each processor being assigned a part of the layer for processing: each processor requesting from memory parameter data for processing the layer; wherein the requests from the processors are offset in time”.
However Sawaguchi teaches interleaved memory access for neural network processing (Sawaguchi, FIG.2,

    PNG
    media_image13.png
    460
    679
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    433
    711
    media_image14.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kulkarni + Abadi and Sawaguchi before him or her, to modify the distributed neural network processing system of Kulkarni + Abadi to include interleaved memory access as shown in Sawaguchi.   
The motivation for doing so would have been to support efficient implementation of neural network computing. 

Claim 16 is substantially similar to claim 8. The arguments as given above for claim 8 are applied, mutatis mutandis, to claim 16, therefore the rejection of claim 8 are applied accordingly.
Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126